Citation Nr: 0126535	
Decision Date: 11/19/01    Archive Date: 11/27/01

DOCKET NO.  96-12 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to service connection for cervical and thoracic 
spine disorder, as secondary to service-connected bilateral 
shoulder disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel

INTRODUCTION

The veteran had active military service from October 1982 to 
September 1991.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a December 1995 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Anchorage, 
Alaska.  

In November 1999, the Board remanded this matter to the RO 
for additional development.  As this development has been 
completed, the appeal is once again before the Board.


FINDINGS OF FACT

1.  The veteran's cervical spine disability, namely 
degenerative disc disease, was not caused or worsened by his 
service-connected bilateral shoulder disability.  

2.  The veteran's thoracic spine disorder, namely 
degenerative disc disease, was not caused or worsened by his 
service-connected bilateral shoulder disability.  


CONCLUSION OF LAW

A cervical and thoracic spine disorder was not incurred in or 
aggravated by service, and were not proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. §§ 
1101, 1110, 1131 (West 1991); 38 C.F.R. § 3.303, 3.310(a) 
(2001).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West Supp. 
2001).  This liberalizing law is applicable to this appeal.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  To 
implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The Act and implementing regulations essentially 
eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a) (as amended); 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. § 3.102).  
They also include an enhanced duty on the part of VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103 (as amended); 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  In addition, they define the obligation of VA 
with respect to its duty assist the claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 66 Fed. Reg. 45, 620 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  

With respect to the claim at issue, the record reflects that 
the RO has made reasonable efforts to notify the veteran and 
his representative of the information and medical or lay 
evidence necessary to substantiate the aforenoted claim for 
service connection.  The RO has developed the record by 
requesting and obtaining VA and service medical reports, that 
were identified by the veteran.  Once received, the 
referenced medical reports were associated with claims 
folder, and they appear to be intact.  The January 1996, the 
March 1996 Statement of the Case, and the June 1996 
Supplemental Statement of the Case addressed the law and the 
evidence necessary to substantiate the veteran's claim.  In 
June 1996, the RO afforded the veteran an examination 
regarding his claim.  Further, in May 1996, the veteran was 
afforded a personal hearing at the local RO, along with his 
representative, where he presented testimony in support of 
his claim.  In November 1999, the Board remanded this matter 
to the RO directing it to request any additional medical 
evidence of the veteran regarding his claim and to provide 
the veteran a VA examination regarding the etiology of the 
disabilities at issue.  As noted in the introduction of this 
decision, the Board directives were satisfied.  The RO 
provided the veteran fee basis VA compensation examinations 
in 2000.  In May 2001, the RO sent the veteran a letter 
regarding the VCAA and notified the veteran of evidence 
necessary to establish entitlement.  The veteran has not 
alluded to any other evidence not of record and, indeed, the 
Board is unable to identify any such evidence with regard his 
aforementioned claim.  Thus, the veteran has received notice 
and assistance contemplated by law.  Adjudication of the 
claims for service for a cervical and thoracic spine disorder 
on a secondary basis, with remand to the Ro for initial 
consideration under the new law, poses no risk of prejudice 
to the veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  
Secondary service connection will be granted when a 
disability is proximately due to or the result of a service 
connected disease or injury.  38 C.F.R. § 3.310(a).  
Secondary service connection may be established for a 
disorder which is aggravated by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en 
banc).   

The veteran's service medical records including a February 
1988 re-enlistment examination and a June 1991 separation 
examination are negative for complaints, clinical findings, 
or diagnoses of a cervical spine or thoracic spine disorder.  
These examinations showed that the veteran's musculoskeletal 
system was normal.  

The report of fee basis examinations dated in January 1993 
reflect the veteran was seen for symptoms associated with his 
shoulders.  The veteran reported that he started having 
problems with his shoulders in 1983, that the shoulders would 
dislocate, and that he could not perform normal push-ups.  
There were no complaints or clinical findings regarding the 
cervical or thoracic spines.  The diagnoses included history 
of recurrent subluxation or dislocation of both shoulders 
with ligamentous laxity.  

The record includes VA outpatient treatment records dated 
from June 1994 to March 1996.  X-rays of the cervical spine 
dated in August 1994 reflected moderate narrowing of the C6-
C7 disc space, with small anterolateral osteophytes at that 
level.  There were no other significant abnormalities.  The 
impression was moderate spondylosis at the C6-C7 level.  X-
rays of the thoracic spine dated in February 1995 showed 
small osteophytes that extended from the anterolateral 
surfaces of the midthoracic vertebral bodies.  The bones were 
osteopenic for age.  The impression was osteopenia and mild 
spondylosis of the thoracic spine.  X-rays of the lumbosacral 
spine dated in October 1995 showed, in pertinent part, 
narrowing of the lower thoracic disc spaces with small 
associated osteophytes.  The diagnosis was spondylosis of L2-
L3 and the visualized portion of the lower thoracic spine.  
In July, October, and November 1995, the veteran was treated 
for neck and back pain.  

In December 1994, the RO granted service connection for 
bilateral shoulder instability with arthritis.  

In April 1996, the veteran testified at a personal hearing.  
The veteran stated that his bilateral shoulder disability 
caused him to develop a cervical and thoracic spine disorder 
and that he first noticed having neck and mid-back problems 
in the early 1990's while in service.  The veteran stated 
that he received informal treatment for his cervical and 
thoracic spine during service.  

The veteran underwent a fee basis VA examination in May 1966.  
A private orthopedic surgeon conducted the examination.  At 
that time, the veteran reported constant pain in both of his 
shoulders, and he indicated that the shoulders would randomly 
dislocate.  Additional complaints included pain in the upper 
back and difficulty rotating.  The veteran indicated that 
during service he worked as a heavy equipment construction 
mechanic and that in 1983 he was helping to move a 
"dozer"blade when it accidentally dropped and fell on his 
back.  The veteran stated that his neck and back were injured 
at that time.  At the conclusion of a physical examination of 
the veteran's upper extremities, the examiner opined that he 
did not know of any orthopedic reason why dislocating 
shoulders would cause degenerative changes of the cervical 
spine.  The examiner noted that it was possible that the 
degenerative changes of the veteran's cervical and thoracic 
spine could have been aggravated by the bilateral shoulder 
disability if the veteran had to change his position or use 
odd body mechanics in order to perform certain activities, as 
the veteran had described the manner in which he accomplished 
pushups while in service.  

Pursuant to the November 1999 Board remand, the veteran was 
afforded fee basis VA examination in December 2000 by a 
private examiner for the purpose of
 determining the etiology of the cervical and thoracic spine 
disorders.  The examiner reviewed the veteran's claims file.  
At the conclusion of an examination of the veteran's 
shoulders, cervical and thoracic spine, the examiner entered 
diagnoses of history of recurrent bilateral shoulder 
subluxation/dislocation with osteoarthritic changes, cervical 
degenerative disc disease or spondylosis, multilevel, without 
radiculopathy, and thoracic degenerative disc disease or 
spondylosis, multilevel.  X-rays of the cervical and thoracic 
spines dated in December 2000 were provided.  As to the 
cervical spine, the studies demonstrated narrow osteophyte 
formation at all the levels below C2-3; there was no 
significant foraminal encroachment on either the right or 
left side.  As to the thoracic spine, the films demonstrated 
narrowing and osteophyte formation at many upper thoracic 
disc spaces.  There were some lower thoracic osteophytes.  

The examiner provided opinions regarding the cause of the 
disorders at issue as requested by the Board.  As to the 
question of whether the cervical and thoracic spine disorders 
are secondary to the veteran's service-connected bilateral 
shoulder condition with traumatic arthritis, the examiner 
stated that there was no evidence in general or specifically 
of a causal relationship between the veteran's recurrent 
shoulder subluxation and dislocation and the degenerative 
disc disease of the cervical and thoracic spine.  The 
examiner added that the veteran's shoulder problems and 
dislocations documented as far back as March 1989 and 
continued to the present time.  The examiner added that the 
problems with the cervical and thoracic spines began between 
August 1994 and July 1995.  In August 1994, the examiner 
pointed out that the X-rays of the cervical spine revealed 
some spondylosis and February 1995 X-rays of the thoracic 
spine revealed spondylosis.  It was indicated that 
degenerative disc disease of the cervical and thoracic spine 
developed in conjunction with the passage of time without any 
particular relationship to the service-connected bilateral 
shoulder instability.  The examiner noted that he was unaware 
of any scientific evidence connecting a recurrent subluxation 
or dislocation problem in the shoulders with the development 
of degenerative disc disease in the cervical and thoracic 
spine.  As to the question of whether the veteran's non 
service-connected cervical or thoracic spine disorders were 
aggravated by the service-connected bilateral shoulder 
disability, the examiner opined that the radiographic 
evidence suggested that there has been some progression from 
1989 to 1993 of mild osteoarthritic changes in both shoulders 
which could be related to the chronic subluxation or 
dislocation problem.  However, the doctor added that the 
development of degenerative changes in the cervical thoracic 
area (although indication a degenerative aging process) is 
independent of the shoulder problem and does not have the 
same etiology.  The doctor further noted that the changes in 
the cervical and thoracic area may cause them to be 
symptomatic occasionally, but the symptomatology could not be 
blamed on the existence of the service-connected bilateral 
shoulder disability.  

The veteran asserts, in essence, that he developed a cervical 
and thoracic spine disorder as secondary to his service-
connected bilateral shoulder disability.  The record 
establishes that the veteran was diagnosed as having 
degenerative disc disease of the cervical and thoracic spine.  
Although the veteran asserts that those disorders were caused 
by his service-connected bilateral shoulder disability, the 
medical evidence does not support the veteran's contentions.  
The veteran, as a lay person, is not qualified to furnish 
medical opinions or diagnoses.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

The record consists of the May 1996 fee basis opinion and the 
December 2000 fee basis opinions.  As to the May 1996 
opinion, the examiner indicated that he was not aware of any 
medical reasons why the veteran's service-connected bilateral 
shoulder disability would cause the development of 
degenerative changes in the veteran's cervical or thoracic 
spines.  The examiner stated that it was possible that the 
degenerative changes of the veteran's cervical and thoracic 
spine could have been aggravated by the bilateral shoulder 
disability if the veteran were to assume certain positions.  
While the May 1996 examiner is certainly qualified to render 
medical opinions, his opinions were speculative and equivocal 
at best and did not definitively associate the veteran's 
cervical and thoracic spine disorders to the service-
connected bilateral shoulder disorder.  As such, the Board 
finds that the May 1996 opinion has limited probative value.

As to the December 2000 opinion, the examiner unequivocally 
opined that there was no causal relationship between the 
veteran's service-connected bilateral shoulder disability and 
his cervical and thoracic spine disorder.  The examiner 
explained that the veteran's bilateral shoulder disability 
began in 1989 and that pathology involving the cervical and 
thoracic spines began between August 1994 and July 1995.  The 
examiner concluded that the degenerative disc disease of the 
cervical and thoracic spine developed in conjunction with the 
passage of time without any particular relationship to the 
service-connected bilateral shoulder instability.  The 
December 2000 examiner further opined that the evidence 
establishes that the degenerative arthritis of the cervical 
and thoracic spine are independent of the shoulder problems 
and do not have the same etiology.  In that connection, the 
Board finds that the December 2000 opinion has more probative 
value than the July 1995 opinion.  The December opinion is 
definitive and is supported by clinical evidence.  Based on 
these factors, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for cervical and thoracic spine disability as 
secondary to service-connected bilateral shoulder disability.  
Therefore, the veteran's claim for service connection for 
cervical and thoracic spine disorders on a secondary basis is 
not warranted. 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439, 448 (1995)(en banc).   

Moreover, the evidence does not support the grant of service 
connection on direct basis in that the medical evidence does 
not establish that the disabilities were incurred in or 
aggravated by service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303.

Furthermore, service connection on a presumptive basis for 
the cervical and thoracic spine disorders are not warranted 
in that the veteran was first diagnosed as having 
osteoarthritis of the cervical spine in 1994 and 
osteoarthritis of the thoracic spine in 1995; both diagnoses 
were entered more than a year after the veteran separated 
from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.307, 3.309 (2001).


ORDER

Service connection for a cervical and thoracic spine 
disability, as secondary to service-connected bilateral 
shoulder disability is denied.  



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals



 











 

